Citation Nr: 0425219	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-18 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for peripheral 
neuritis, claimed as numbness in the hands and feet.

3.  Entitlement to an effective date earlier than December 4, 
1998, for the award of nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Veterans of Vietnam War, Inc.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In July 1997, service connection was denied for numbness in 
the hands and feet.  The veteran continued to submit 
correspondence regarding this claim.  In an August 1999 
rating decision, the RO denied the veteran's claim on the 
basis that new and material evidence had not been received.  
Subsequently, the veteran filed a claim to reopen, and in 
September 2000, the RO, in pertinent part, reopened the claim 
of service connection for peripheral neuritis, claimed as 
numbness of the hands and feet, and denied service connection 
on the merits.  In October 2000, the veteran submitted 
correspondence stating that he disagreed with the September 
2000 rating decision, and stated that his feet were "messed 
up."  In November 2001, the RO issued another rating 
determination confirming and continuing the denial of service 
connection for peripheral neuritis.  In October 2002, the RO 
issued another rating determination confirming and continuing 
the denial of service connection for peripheral neuritis.  In 
November 2002, the veteran submitted correspondence which was 
treated by the RO as a Notice of Disagreement with the denial 
of service connection for peripheral neuritis.  A Statement 
of the Case was issued in May 2003, and the veteran perfected 
his appeal in June 2003.  The Board notes for the record that 
the rating decision on appeal is the September 2000 rating 
determination, as the veteran submitted a timely Notice of 
Disagreement in October 2000.  A Statement of the Case has 
been issued and the veteran has perfected his appeal.  The 
Board agrees with the RO's determination in September 2000 
that new and material evidence had been received to reopen 
the claim.  Consequently, the issue is ripe for consideration 
on the merits.  



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims have been obtained by the 
RO, and the RO has notified him of the type of evidence 
needed to substantiate his claims.

2.  The veteran does not have any disorder of the eye other 
than refractive error.

3.  There is no causal relationship between the veteran's 
peripheral neuritis and his active service or any incident 
therein.

4.  In an August 1999 determination, the RO granted 
entitlement to nonservice-connected pension benefits and 
assigned an effective date of December 4, 1998.  

5.  A notice of disagreement with the August 1999 rating 
decision, which assigned a December 4, 1998, effective date 
for nonservice-connected pension benefits, was not received 
within one year of notice of that decision.



CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303(c) (2003).

2.  Peripheral neuritis was not incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).

3.  The veteran did not submit a timely filed notice of 
disagreement with the August 1999 rating decision which 
assigned an effective date of December 4, 1998, for 
nonservice-connected pension benefits.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.201, 20.302(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In a case, however, where a claim 
was pending before the VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Pelegrini, 18 Vet. App. 
at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  Id.  In this case, 
as discussed in the Introduction section, a rating decision 
denied service connection for peripheral neuritis prior to 
November 2000.  An August 1999 determination granted 
nonservice-connected pension and assigned an effective date 
of December 4, 1998.  An October 2002 rating decision denied 
service connection for an eye disorder.  A May 2003 Statement 
of the Case informed the veteran of the enactment of the VCAA 
and its implementing regulations.  In September 2003, the RO 
issued a VCAA letter to the veteran notifying the veteran of 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in September 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.  

Regarding the issues being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records, treatment records from the VA Medical Centers (VAMC) 
in Dallas and North Texas, and private treatment records from 
Lake Pointe Medical Center.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2003).  

Additionally, the evidence of record contains VA examinations 
performed in March 1999 and June 2000.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to all 
issues on appeal.


I.  Factual Background:  Service connection claims

Eye disorder

In March 1966, the veteran underwent a physical examination 
for induction purposes.  Uncorrected distant vision acuity 
was 40/40.  Uncorrected near vision acuity was 54 in the 
right eye, and 52 in the left eye.  The examiner noted 
refractive error but that it was not considered disabling.  
An ophthalmologic consultation conducted in February 1968 
noted uncorrected visual acuity of 40 in the right eye, and 
30 in the left eye.  External examination was clear.  The 
media and fundi were normal.  Myopia was diagnosed.  The June 
1968 separation examination report of medical history noted 
that the veteran wore glasses or contact lens.  On physical 
examination, distant vision in the right eye was 90 corrected 
to 20, and 50 in the left eye corrected to 20.  No disorders 
were noted.

In October 2002, the veteran filed a claim for an eye 
disorder.  A VA examination performed in March 1999 noted 
refractive error.

Peripheral neuritis

Service medical records reflect treatment for sores and 
infection on the feet and lower legs.  The infections were 
treated with hot soaks.  The examination performed for 
separation purposes in June 1968 is negative for any 
disorders of the feet, lower extremities, or upper 
extremities.  Additionally, no neurologic disorders were 
noted.

The veteran was afforded a VA examination in March 1999.  The 
veteran only claimed of numbness in his right arm.  The 
examiner noted that the veteran underwent a surgical 
procedure for ulnar nerve entrapment, but did not complain of 
numbness of hands and feet.  A neurologic examination 
revealed sensorium intact.  Cranial nerves were normal.  Deep 
tendon reflexes were equal bilaterally.  No pathological 
reflexes were elicited.  Position, vibratory sense, light 
touch, and tip of pin discrimination were all within normal 
limits.  The examiner noted that numbness of the hands and 
feet were examined for and not found, although he did have 
some hypesthesia of the left upper extremity, secondary to 
surgery on the left elbow for relief of ulnar nerve 
entrapment.

In June 2000 the veteran underwent a VA dermatology 
examination.  The veteran reported that he had not worked 
since October 1998 because of his feet, his hand swelling, 
and his blood pressure.  The veteran claimed that his feet 
had bothered him since service.  He complained of burning of 
the feet.  The veteran also reported drinking heavily after 
separation from service until approximately 1990.  The 
examiner noted that the veteran was moderately obese, under 
treatment for hypertension, and smoked cigarettes.  
Dermatophytosis was not found.  The examiner noted a 
diagnosis of peripheral neuritis, possibly related to 
previous alcoholism and possibly aggravated by continued 
smoking.

A VA treatment record dated in April 2001 reflects the 
veteran's complaint of sudden onset of left side numbness and 
left arm and leg paralysis.  He apparently suffered a 
hemorrhagic of the right putamen, most likely due to 
hypertension.

In October 2002, the veteran submitted a statement stating 
that he had trouble with his feet.  He also noted that he had 
a stroke and could "hardly use" his hands.

II.  Laws and Regulations:  Service connection claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  Consequently, 
refractive error is not considered a disability for VA 
compensation purposes, and it may not be service-connected.  
38 C.F.R. § 3.303(c) (2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis:  Service connection claims

Eye disorder

The service medical records reflect that upon entry into 
service the veteran had refractive error of the eyes that was 
not disabling.  On ophthalmologic consultation in February 
1968, external examination was clear and the media and fundi 
were normal.  Uncorrected visual acuity was 40 in the right 
eye and 30 in the left eye.  Myopia was diagnosed.  On 
separation, it was noted that the veteran wore glasses or 
contact lenses.  Distant vision in the right eye was 90 
corrected to 20, and in the left eye was 50 corrected to 20.

On VA examination in March 1999, refractive error was 
diagnosed.

As noted, refractive error is not a disability or injury for 
VA compensation purposes.  In this case, there is no evidence 
of a current acquired eye disorder.  In fact, there is no 
diagnosis of any eye disability which would result from 
disease or injury.  As there is no evidence which connects a 
diagnosed eye disability to disease or injury in service, the 
claim must be denied.

Peripheral neuritis

It is clear from the evidence of record that the veteran has 
peripheral neuritis.
There is no indication in the record, however, that the 
veteran's current disorder was due to an injury or disease 
incurred in service.  Applying the facts in this case to the 
criteria set forth above, the Board finds that the weight of 
the probative evidence of record is against the veteran's 
claim of entitlement to service connection for peripheral 
neuritis.

As detailed above, the only complaints during service as it 
relates to the feet were sores and infection on the feet.  
These were treated with hot soaks.  The separation 
examination is negative for any disorders of the extremities 
including any neurological disorders.

In fact, at the May 1999 VA examination, the veteran only 
complained of numbness in the arm.  The veteran did not 
complain of numbness in the hands and feet.  Hypesthesia of 
the left upper extremity was noted; however, this was 
secondary to surgery on the left elbow for relief of ulnar 
nerve entrapment.  

At a VA examination in June 2000, the veteran complained of 
burning of the feet.  Peripheral neuritis was diagnosed; 
however, the examiner noted a possible etiology of post-
service alcoholism and the continuation of smoking 
cigarettes.

There is nothing in the record that indicates that the 
veteran's current disorder is due to any incident incurred in 
or due to his active service.  Moreover, the Board also finds 
it relevant that the veteran's initial claim of service 
connection for peripheral neuritis was not filed until 
January 1997, almost 30 years after separation from service.  

In sum, the preponderance of the evidence is against the 
claim of service connection for peripheral neuritis.  

IV.  Entitlement to an earlier effective date for nonservice-
connected pension

In January 1997, the veteran filed a formal claim for 
compensation or pension.  A July 1997 rating decision denied 
service connection for busted ear drums, trench feet, and 
numbness in hands and feet.  Entitlement to a nonservice-
connected disability pension was denied.  The veteran did not 
appeal this determination.  

In December 1998, the veteran filed an informal claim for 
compensation and pension for trench feet, busted ear drums, 
numbness in hands and feet, soft tissue sarcoma, and 
bronchitis.  An August 1999 rating decision, in pertinent 
part, granted entitlement to a nonservice-connected pension 
benefits and an effective date of December 4, 1998, was 
assigned.  The veteran was notified of this decision in 
correspondence issued in September 1999.

In October 2002, the veteran filed a claim for compensation 
and pension "dating back to 1968."  He stated that he had 
disabilities of the feet and eyes, and hearing loss.  An 
October 2002 rating decision continued entitlement to 
nonservice-connected pension.  In December 2002, the veteran 
submitted correspondence which stated that he desired to 
reopen his claim for compensation and pension "dating back 
to 1968 until 2002."  The RO treated this correspondence as 
a Notice of Disagreement with the effective date assigned to 
the grant of nonservice-connected pension.  The RO issued a 
Statement of the Case as to the issue of entitlement to an 
earlier effective date for nonservice-connected pension.  The 
veteran perfected his appeal.

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a notice of 
disagreement and completed by a substantive appeal after a 
Statement of the Case has been furnished.  38 U.S.C.A. § 
7105(a) (West 2002).  A notice of disagreement need not 
contain any special wording, and merely requires terms which 
can be reasonably be construed as disagreement with the RO 
decision.  38 C.F.R. § 20.201 (2003).  A notice of 
disagreement, however, must be filed within one year from the 
date of mailing of notice of the result of the initial review 
or determination.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 
C.F.R. § 20.302(a) (2003).  The date of mailing the letter of 
notification is presumed to be the same as the date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  An untimely notice of disagreement deprives 
the Board of jurisdiction to consider the merits of an 
appeal.  38 U.S.C.A. § 7105(c) (West 2002).

As the December 2002 Notice of Disagreement was received more 
than a year after the September 1999 notice of the RO's 
August 1999 rating decision assigning an effective date of 
December 4, 1998 for nonservice-connected pension, it was not 
timely.  Thus, the August 1999 decision on this issue was 
final.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 
20.201 (2003).

Because the veteran has not complied with the legal 
requirement for filing a timely notice of disagreement, the 
law is dispositive of the issue, and the claim for an 
effective date prior to December 4, 1998, for nonservice-
connected pension must be dismissed on that basis.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for an eye disorder is 
denied.

As new and material evidence has been received, the claim of 
service connection for peripheral neuritis is reopened, but 
entitlement to service connection for peripheral neuritis is 
denied.

Entitlement to an effective date earlier than December 4, 
1998, for nonservice-connected pension benefits is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



